DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R §1.111 in response to a non-final office action.  Claims 1 – 5, 7 – 19, 21 – 27, 29 – 34, 36 – 55, 57 – 63, 65, 66  are currently pending and subject to examination.

Response to Arguments
Applicant’s arguments in the remarks dated 09/29/2021 with respect to claims 1 – 5, 7 – 19, 21 – 27, 29 – 34, 36 – 55, 57 – 63, 65 and 66 have been fully considered but are not persuasive.  
Applicant’s Arguments:
Applicant argues that Ericsson fails to compensate for the deficiencies of Hong and Van Der Velde as Ericsson fails to disclose or suggest “a measurement purpose message,” much less “transmitting a measurement purpose message as a flag within the measurement configuration message to the UE, wherein the measurement purpose message indicates at least one of the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) or that the measurements are used to assist the network entity with channel selection,” as Applicant’s claim 1 recites (emphasis added).  Instead, Ericsson merely describes that “the eNB would indicate in the measurement configuration which WLANs the UE shall trigger a measurement reporting event for.” Ericsson, Section 2.2.1: Measurement Object. Put simply, at best, Ericsson describes trigger reporting but not the purpose for the reporting. See id. Further, the Office alleges that Hong’s RRC connection reconfiguration message is used to indicate to the UE which WLANs to measure and 

Examiner’s Response:
Examiner respectfully disagrees with this argument as Ericsson is directed to aggregation between WLAN and 3GPP and an enhanced WLAN/3GPP interworking feature based on measurement reports and traffic steering commands.  
Ericsson discloses in 2.2 that a measurement object discloses what to measure and on which frequencies or cells to measure and that measurement identities provide a linking between a measurement object and a reporting configuration.  In addition, Hong et al. discloses in [0120] that a measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource.  
Therefore, Hong et al. and Ericsson do teach, disclose and suggest a measurement purpose message as a flag within the measurement configuration message to the UE, since a flag as disclosed in the instant specification is interpreted as a mere indication.  Applicant’s disclosure does not provide any further description of a flag that would be more than an indication as interpreted.
 indicate this to the UE in the measurement object and with this information the UE can avoid scanning other frequencies and hence save power and further the UE can limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies.  Therefore, Ericsson reads on a purpose for the measurement.
Ericsson discloses in 2.2.2 that it should also be possible that the UE reports measurements for other WLANs than those indicated by the network. This would for example be helpful for ANR-purposes and that this has also the additional benefit that the eNB can be made aware of if there are non-operator WLANs in the same area which may cause interference or which will occupy the channel and hence make offloading less beneficial/wanted.  However, Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/16/2021 has prompted the new ground(s) of rejection presented in this Office action in view of Wang et al. (EP 2757829 A1) which was provided by the applicant (See details in the office action below).

Applicant’s Arguments:
Applicant argues that Hong and Van Der Velde, Ericsson and Belghoul fail to disclose or suggest the missing features of independent claims 1, 8, 15, 23, 30, 37, 44, 51 and 59 and upon which claim 9 – 11, 38 – 40 and 45 – 47 depend and that the combination of cited references do not disclose determining that a Wi-Fi radio of the UE is engaged; and wherein performing the one or more measurements for the one or more 

Examiner’s Response:
Examiner respectfully disagrees with this argument as explained above, Ericsson discloses in 2.2 that a measurement object discloses what to measure and on which frequencies or cells to measure and that measurement identities provide a linking between a measurement object and a reporting configuration.  In addition, Hong et al. discloses in [0120] that a measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource.  
Therefore, Hong et al. and Ericsson do teach, disclose and suggest a measurement purpose message as a flag within the measurement configuration message to the UE, since a flag as disclosed in the instant specification is interpreted as a mere indication.  Applicant’s disclosure does not provide any further description of a flag that would be more than an indication as interpreted.

Belghoul et al. in turn is directed to operator provided WLAN access points that may be used for traffic offloading, for example with 3GPP traffic offloading and interworking mechanisms between cellular and WLAN base stations and access points. (See [0068]).
et al. discloses in [0085] that in order to connect with the other device for the Wi-Fi data exchange while the aggregation session is in place, the UE may send a status indication to the eNB indicating `Wi-Fi not ready`, in response to which the eNB may decide to end the aggregation session.
Therefore, Belghoul et al. reasonably discloses, teaches and suggests determining that a Wi-Fi radio of the UE is engaged.

Belghoul et al. further discloses in [0088] the first wireless device may determine to (temporarily) suspend radio resource aggregation (suspend use of radio resources according to the second wireless communication technology by the communication link), for example in order to perform some wireless communication activity according to the second wireless communication technology that is not associated with the [LWA] communication link, where the wireless communication activity may include a wireless communication transaction for synchronization, continuity services, etc. with a second wireless device or scanning/probing for alternative services/networks available such as according to Wi-Fi AP scanning procedures; meaning that the Wi-Fi radio is otherwise occupied in another engagement and cannot be used to perform LTE-WLAN Aggregation (LWA) activities when the Wi-Fi radio is otherwise occupied/engaged.
Therefore, Belghoul et al. reasonably discloses, teaches and suggests foregoing performance of WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to one or more LWA measurements and that the Wi-Fi radio of the UE is engaged.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 – 5, 7, 8, 12 - 19, 21 – 27, 29 – 34, 36, 37, 41 – 44, 48 - 55, 57 – 63, 65, 66 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 20170094700 A1) in view of Wang et al. (EP 2757829 A1) and R2-151479 - WLAN measurement reporting, hereinafter Ericsson. 

Regarding claim 1, HONG et al. discloses a method (HONG et al., FIG. 1) of wireless communication at a network entity (HONG et al., FIG. 1, eNB 102), comprising: 
receiving, a user equipment (UE) capability message (HONG et al., FIG. 1, UE 100; [0064] the eNB may request the UE radio access capability transmission) and a reporting message from a UE (HONG et al., [0065] the UE may report a LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports), 
wherein the UE capability message indicates whether the UE is capable of communicating over an unlicensed spectrum (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports LTE-WLAN interworking and an aggregation function) and the reporting message indicates whether the UE supports Wide Local Area Network (WLAN) measurements (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports an aggregation technology that supports a radio bearer or a split bearer through PDCP in the LTE-WLAN aggregation technology); 
determining whether the UE is capable of communicating over the unlicensed spectrum and supports WLAN measurements based on the UE capability message and the reporting message (HONG et al., [0064] the eNB requests the UE radio access capability transmission for LTE-WLAN aggregation using a WLAN radio resource to determine whether the UE supports the LTE-WLAN aggregation technology or to determine WLAN band information that the UE supports; [0065] the UE reports the LWA capability and WLAN band information); 
transmitting a measurement configuration message including a measurement configuration identifier to the UE in accordance with a determination that the UE is capable of communicating over the unlicensed spectrum and supports the WLAN measurements (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE, in relation to [0120] the UE may receive, from the eNB measurement configuration information for measuring a WLAN, where the measurement configuration information may be received by being included in a higher layer signaling, where the measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) based on the measurement configuration identifier (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information), and 
transmitting a measurement purpose message as a flag within the measurement configuration message to the UE (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement purpose message indicates at least that the measurements are used to assist the network entity with channel selection (HONG et al., [0122] the eNB may configure the UE for the LTE-WLAN aggregation technology based on the WLAN measurement information, which is received from the UE).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access 
WANG et al. for example, from an analogous field of endeavor (WANG et al., [0039] the UE can scan the environment and report back to the base station; [0045] a UECapabilityEnquiry message may include the WLAN interworking capability inquiry message) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier (WANG et al., [0066] the base station can seek a one-time snapshot of the WLAN APs within the vicinity of the UE), where the network entity is unaware of an existence of the one or more hidden WLAN access points (WANG et al., [0066] the notification module provides the WLAN measurement configuration message to the UE notifying it of WLAN APs within its vicinity to scan or notify the UE to scan all WLAN channels in its vicinity).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Wang et al. with the system of Hong et al. in order to scan the environment and report back to the base station (WANG et al., [0066]).
et al. and Wang et al. do not expressly disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] if the UE is leaving WLAN coverage, to make the eNB aware that the UE should steer traffic from WLAN to 3GPP or stop WLAN aggregation, the UE should report to the eNB that the WLAN has become worse than a threshold) suggests the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for, in relation to the UE reporting measurements for other WLANs than those indicated by the network, where this would for example be helpful for ANR-purposes).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Wang et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claims 2, 12, 16, 24, 31, 41, 48, 52, Hong et al. - Wang et al. – Ericsson discloses the measurement configuration message triggers the UE to perform measurements (WANG et al., [0055] the UE detects whether the triggers have been met, performs an environment scan/measurement upon the satisfaction of one of the triggers, and provides a measurement report to the base station for determining whether to offload, where a scan refers to frequency tuning the radio in the UE to detect potential WLAN access points for offload, including measuring signal strengths at corresponding frequencies of the access points for inclusion in the measurement report) for each WLAN access point within a geographic area of the UE corresponding to the measurement configuration identifier (HONG et al., [0069] the measurement report may include WLAN state information, such as each WLAN connection status and the quality of access of a WLAN radio resource, which is measured by the UE based on the measurement configuration information). The motivation is the same as in claim 1.

Regarding claims 3, 13, 17, 25, 32, 42, 49, 53, Hong et al. - Wang et al. – Ericsson discloses the measurement configuration message triggers the UE to perform measurements (WANG et al., [0066] the base station can seek a one-time snapshot of the WLAN APs within the vicinity of the UE, where the notification module provides the WLAN measurement configuration message to the UE notifying it of WLAN APs within its vicinity to scan or notify the UE to scan all WLAN channels in its vicinity) for each WLAN access point over the unlicensed spectrum corresponding to the measurement configuration identifier (Ericsson, [section 2.2.2] the eNB can configure which metric(s) (out of, at least, WLAN Beacon RSSI, BSS load, UL backhaul rate, DL backhaul rate) the UE shall include in the measurement report).  The motivation is the same as in claim 1.

Regarding claims 4, 14, 26, 33, 43, 50, 54, Hong et al. - Wang et al. – Ericsson discloses the measurement configuration message triggers the UE to perform measurements for a subset of WLAN access points (WANG et al., [0070] the whitelist identifies APs that the UE should precede to report, whereas the blacklist identifies APs that the UE should not report) of one or more WLAN access points within a geographic area of the UE corresponding to the measurement configuration identifier (Ericsson, [section 2.2.2] the UE shall report a list of BSSIDs and the corresponding measurement in the measurement report).  The motivation is the same as in claim 1.

Regarding claim 5, 19, 27, 34, 55, Hong et al. - Wang et al. – Ericsson discloses the measurement configuration message triggers the UE to perform WLAN measurements (WANG et al., [0055] the UE detects whether the triggers have been met, performs an environment scan/measurement upon the satisfaction of one of the triggers, and provides a measurement report to the base station for determining whether to offload, where a scan refers to frequency tuning the radio in the UE to detect potential WLAN access points for offload, including measuring signal strengths at corresponding frequencies of the access points for inclusion in the measurement report) for each WLAN access point corresponding to the measurement configuration identifier (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for).  The motivation is the same as in claim 1.

Regarding claim 7, 21, 29, 36, 57, Hong et al. - Wang et al. – Ericsson discloses the measurement configuration message triggers the UE to perform measurements for the one or more WLAN access points (Ericsson, [section 2.2.2] it should also be possible that the UE reports measurements for other WLANs than those indicated by the network and the eNB can be made aware of if there are non-operator WLANs in the same area) without including the measurement configuration identifier (WANG et al., [0066] the base station can seek a one-time snapshot of the WLAN APs within the vicinity of the UE, where the notification module provides the WLAN measurement configuration message to the UE notifying it of WLAN APs within its vicinity to scan or notify the UE to scan all WLAN channels in its vicinity).  The motivation is the same as in claim 1.

Regarding claim 8, HONG et al. discloses a method (HONG et al., FIG. 1) of wireless communication at a user equipment (UE) (HONG et al., FIG. 1, UE 100), comprising: 
receiving a measurement configuration message (HONG et al., [0064] the eNB may request the UE radio access capability transmission) as a flag within a measurement purpose message from a network entity (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement configuration message includes a measurement configuration identifier (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE, in relation to [0120] the UE may receive, from the eNB measurement configuration information for measuring a WLAN, where the measurement configuration information may be received by being included in a higher layer signaling, where the measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource) and triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address), and 
wherein the measurement purpose message indicates that the one or more measurements are used to assist the network entity with channel selection (HONG et al., [0122] the eNB may configure the UE for the LTE-WLAN aggregation technology based on the WLAN measurement information, which is received from the UE); 
HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information); and 
performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE and in accordance with receiving the measurement configuration message (HONG et al., [0068] the UE obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points.
WANG et al. for example, from an analogous field of endeavor (WANG et al., [0039] the UE can scan the environment and report back to the base station; [0045] a UECapabilityEnquiry message may include the WLAN interworking capability inquiry message) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier (WANG et al., [0066] the base station can seek a one-time snapshot of the WLAN APs within the vicinity of the UE), where the network entity is unaware of an existence of the one or more hidden WLAN access points (WANG et al., [0066] the notification module provides the WLAN measurement configuration message to the UE notifying it of WLAN APs within its vicinity to scan or notify the UE to scan all WLAN channels in its vicinity).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Wang et al. with the system of Hong et al. in order to scan the environment and report back to the base station (WANG et al., [0066]).
Hong et al. and Wang et al. do not expressly disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] if the UE is leaving WLAN coverage, to make the eNB aware that the UE should steer traffic from WLAN to 3GPP or stop WLAN aggregation, the UE should report to the eNB that the WLAN has become worse than a threshold) discloses the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for, in relation to the UE reporting measurements for other WLANs than those indicated by the network, where this would for example be helpful for ANR-purposes).
et al. and Wang et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claim 15, HONG et al. discloses a method (HONG et al., FIG. 1) of wireless communication at a user equipment (UE) (HONG et al., FIG. 1, UE 100), comprising: 
transmitting a UE capability message and a reporting message to a network entity (HONG et al., [0064] the eNB may request the UE radio access capability transmission; [0065] the UE may report a LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports), 
wherein the UE capability message indicates whether the UE is capable of communicating over an unlicensed spectrum (HONG et al., [0065] the UE 100 may have a separate capability bit to indicate that the UE supports LTE-WLAN interworking and an aggregation function) and the reporting message indicates whether the UE supports Wide Local Area Network (WLAN) measurements (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports an aggregation technology that supports a radio bearer or a split bearer through PDCP in the LTE-WLAN aggregation technology); 
HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE, in relation to [0120] the UE may receive, from the eNB measurement configuration information for measuring a WLAN, where the measurement configuration information may be received by being included in a higher layer signaling, where the measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource),
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) based on the measurement configuration identifier (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information), and 
receiving a measurement purpose message as a flag within the measurement configuration message (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), and 
HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) and in accordance with receiving the measurement configuration message (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points; and the measurement purpose message indicates that the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
WANG et al. for example, from an analogous field of endeavor (WANG et al., [0039] the UE can scan the environment and report back to the base station; [0045] a UECapabilityEnquiry message may include the WLAN interworking capability inquiry message) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier (WANG et al., [0066] the base station can seek a one-time snapshot of the WLAN APs within the vicinity of the UE), where the network entity is unaware of an existence of the one or more hidden WLAN access points (WANG et al., [0066] the notification module provides the WLAN measurement configuration message to the UE notifying it of WLAN APs within its vicinity to scan or notify the UE to scan all WLAN channels in its vicinity).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Wang et al. with the system of Hong et al. in order to scan the environment and report back to the base station (WANG et al., [0066]).
Hong et al. and Wang et al. do not expressly disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] if the UE is leaving WLAN coverage, to make the eNB aware that the UE should steer traffic from WLAN to 3GPP or stop WLAN aggregation, the UE should report to the eNB that the WLAN has become worse than a threshold) suggests the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for, in relation to the UE reporting measurements for other WLANs than those indicated by the network, where this would for example be helpful for ANR-purposes).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Wang et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claims 22, 58, 66, Hong et al. - Wang et al. – Ericsson discloses reporting, to the network entity, a highest ranked WLAN access point in accordance with performing the one or more measurements for the one or more WLAN access points (Ericsson, [section 2.2.2] according to current measurement framework the UE will report the 8 best cells, the same thing will be applied to the WLAN measurement reporting).

Regarding claim 23, HONG et al. discloses a non-transitory computer-readable medium storing computer executable code for wireless communications at a network entity (HONG et al., [0098] an eNB that transmits RRCConnectionReconfiguration message including tunnel bearer configuration information to a UE inherently comprises a memory), comprising: 
HONG et al., [0064] the eNB may request the UE radio access capability transmission) and a reporting message from a UE (HONG et al., [0065] the UE may report a LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports), wherein the UE capability message indicates whether the UE is capable of communicating over an unlicensed spectrum  (HONG et al., [0065] the UE 100 may have a separate capability bit to indicate that the UE supports LTE-WLAN interworking and an aggregation function) and the reporting message indicates whether the UE supports Wide Local Area Network (WLAN) measurements (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports an aggregation technology that supports a radio bearer or a split bearer through PDCP in the LTE-WLAN aggregation technology); 
code for determining whether the UE is capable of communicating over the unlicensed spectrum and supports WLAN measurements based on the UE capability message and the reporting message (HONG et al., [0064] the eNB requests the UE radio access capability transmission for LTE-WLAN aggregation using a WLAN radio resource to determine whether the UE supports the LTE-WLAN aggregation technology or to determine WLAN band information that the UE supports; [0065] the UE reports the LWA capability and WLAN band information); 
code for transmitting a measurement configuration message including a measurement configuration identifier to the UE in accordance with a determination that the UE is capable of communicating over the unlicensed spectrum and supports the WLAN measurements (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE, in relation to [0120] the UE may receive, from the eNB measurement configuration information for measuring a WLAN, where the measurement configuration information may be received by being included in a higher layer signaling, where the measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource),
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) based on the measurement configuration identifier (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information), and 
code for transmitting a measurement purpose message as a flag within the measurement configuration message to the UE (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
HONG et al., [0122] the eNB may configure the UE for the LTE-WLAN aggregation technology based on the WLAN measurement information, which is received from the UE).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
WANG et al. for example, from an analogous field of endeavor (WANG et al., [0039] the UE can scan the environment and report back to the base station; [0045] a UECapabilityEnquiry message may include the WLAN interworking capability inquiry message) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier (WANG et al., [0066] the base station can seek a one-time snapshot of the WLAN APs within the vicinity of the UE), where the network entity is unaware of an existence of the one or more hidden WLAN access points (WANG et al., [0066] the notification module provides the WLAN measurement configuration message to the UE notifying it of WLAN APs within its vicinity to scan or notify the UE to scan all WLAN channels in its vicinity).
et al. with the system of Hong et al. in order to scan the environment and report back to the base station (WANG et al., [0066]).
Hong et al. and Wang et al. do not expressly disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] if the UE is leaving WLAN coverage, to make the eNB aware that the UE should steer traffic from WLAN to 3GPP or stop WLAN aggregation, the UE should report to the eNB that the WLAN has become worse than a threshold) suggests the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for, in relation to the UE reporting measurements for other WLANs than those indicated by the network, where this would for example be helpful for ANR-purposes).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as et al. and Wang et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claim 30, HONG et al. discloses an apparatus for wireless communications at a network entity (HONG et al., FIG. 8), comprising: a memory (HONG et al., [0098] an eNB that transmits RRCConnectionReconfiguration message including tunnel bearer configuration information to a UE inherently comprises a memory); and a processor coupled to the memory (HONG et al., FIG. 8, controller 810) and configured to: 
receive a user equipment (UE) capability message (HONG et al., [0064] the eNB may request the UE radio access capability transmission) and a reporting message from a UE (HONG et al., [0065] the UE may report a LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports), wherein the UE capability message indicates whether the UE is capable of communicating over an unlicensed spectrum (HONG et al., [0065] the UE 100 may have a separate capability bit to indicate that the UE supports LTE-WLAN interworking and an aggregation function) and the reporting message indicates whether the UE supports Wide Local Area Network (WLAN) measurements (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports an aggregation technology that supports a radio bearer or a split bearer through PDCP in the LTE-WLAN aggregation technology); 
HONG et al., [0064] the eNB requests the UE radio access capability transmission for LTE-WLAN aggregation using a WLAN radio resource to determine whether the UE supports the LTE-WLAN aggregation technology or to determine WLAN band information that the UE supports; [0065] the UE reports the LWA capability and WLAN band information); 
transmit a measurement configuration message including a measurement configuration identifier to the UE in accordance with a determination that the UE is capable of communicating over the unlicensed spectrum and supports the WLAN measurements (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE, in relation to [0120] the UE may receive, from the eNB measurement configuration information for measuring a WLAN, where the measurement configuration information may be received by being included in a higher layer signaling, where the measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) based on the measurement configuration identifier (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information), and 
transmit a measurement purpose message either separately or with as a flag within the measurement configuration message to the UE (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement purpose message indicates at least that the measurements are used to assist the network entity with channel selection (HONG et al., [0122] the eNB may configure the UE for the LTE-WLAN aggregation technology based on the WLAN measurement information, which is received from the UE).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
WANG et al. for example, from an analogous field of endeavor (WANG et al., [0039] the UE can scan the environment and report back to the base station; [0045] a UECapabilityEnquiry message may include the WLAN interworking capability inquiry message) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier (WANG et al., [0066] the base station can seek a one-time snapshot of the WLAN APs within the vicinity of the UE), where the network entity is unaware of an existence of the one or more hidden WLAN access points (WANG et al., [0066] the notification module provides the WLAN measurement configuration message to the UE notifying it of WLAN APs within its vicinity to scan or notify the UE to scan all WLAN channels in its vicinity).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Wang et al. with the system of Hong et al. in order to scan the environment and report back to the base station (WANG et al., [0066]).
Hong et al. and Wang et al. do not expressly disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] if the UE is leaving WLAN coverage, to make the eNB aware that the UE should steer traffic from WLAN to 3GPP or stop WLAN aggregation, the UE should report to the eNB that the WLAN has become worse than a threshold) suggests the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for, in relation to the UE reporting measurements for other WLANs than those indicated by the network, where this would for example be helpful for ANR-purposes).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Wang et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claim 37, HONG et al. discloses a non-transitory computer-readable medium storing computer executable code for wireless communications at a user equipment (UE) (HONG et al., [0098] a UE that receives an RRCConnectionReconfiguration message including tunnel bearer configuration information from an eNB inherently comprises a memory), comprising: 
code for receiving a measurement configuration message (HONG et al., [0064] the eNB may request the UE radio access capability transmission) as a flag within a measurement purpose message from a network entity (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement configuration message includes a measurement configuration identifier (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE, in relation to [0120] the UE may receive, from the eNB measurement configuration information for measuring a WLAN, where the measurement configuration information may be received by being included in a higher layer signaling, where the measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource) and triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address), and 
wherein the measurement purpose message indicates that the one or more measurements are used to assist the network entity with channel selection (HONG et al., [0122] the eNB may configure the UE for the LTE-WLAN aggregation technology based on the WLAN measurement information, which is received from the UE); 
code for determining a measurement configuration of the UE based on the measurement purpose message (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information); and 
code for performing the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE and in accordance with receiving the measurement configuration message (HONG et al., [0068] the UE obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
WANG et al. for example, from an analogous field of endeavor (WANG et al., [0039] the UE can scan the environment and report back to the base station; [0045] a UECapabilityEnquiry message may include the WLAN interworking capability inquiry message) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier (WANG et al., [0066] the base station can seek a one-time snapshot of the WLAN APs within the vicinity of the UE), where the network entity is unaware of an existence of the one or more hidden WLAN access points (WANG et al., [0066] the notification module provides the WLAN measurement configuration message to the UE notifying it of WLAN APs within its vicinity to scan or notify the UE to scan all WLAN channels in its vicinity).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Wang et al. with the system of Hong et al. in order to scan the environment and report back to the base station (WANG et al., [0066]).
Hong et al. and Wang et al. do not expressly disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] if the UE is leaving WLAN coverage, to make the eNB aware that the UE should steer traffic from WLAN to 3GPP or stop WLAN aggregation, the UE should report to the eNB that the WLAN has become worse than a threshold) suggests the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for, in relation to the UE reporting measurements for other WLANs than those indicated by the network, where this would for example be helpful for ANR-purposes).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Wang et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claim 44, HONG et al. discloses an apparatus for wireless communications at a user equipment (UE) (HONG et al., FIG. 7), comprising: a memory (HONG et al., [0098] a UE that receives an RRCConnectionReconfiguration message including tunnel bearer configuration information from an eNB inherently comprises a memory); and a processor coupled to the memory (HONG et al., FIG. 7, controller 710) and configured to: 
receive a measurement configuration message (HONG et al., [0064] the eNB may request the UE radio access capability transmission) as a flag within a measurement purpose message from a network entity (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE, in relation to [0120] the UE may receive, from the eNB measurement configuration information for measuring a WLAN, where the measurement configuration information may be received by being included in a higher layer signaling, where the measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource) and triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address), and 
wherein the measurement purpose message indicates that the one or more measurements are used to assist the network entity with channel selection (HONG et al., [0122] the eNB may configure the UE for the LTE-WLAN aggregation technology based on the WLAN measurement information, which is received from the UE); 
HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information); and 
perform the one or more measurements for the one or more WLAN access points based on the measurement configuration of the UE and in accordance with receiving the measurement configuration message (HONG et al., [0068] the UE obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
WANG et al. for example, from an analogous field of endeavor (WANG et al., [0039] the UE can scan the environment and report back to the base station; [0045] a UECapabilityEnquiry message may include the WLAN interworking capability inquiry message) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier (WANG et al., [0066] the base station can seek a one-time snapshot of the WLAN APs within the vicinity of the UE), where the network entity is unaware of an existence of the one or more hidden WLAN access points (WANG et al., [0066] the notification module provides the WLAN measurement configuration message to the UE notifying it of WLAN APs within its vicinity to scan or notify the UE to scan all WLAN channels in its vicinity).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Wang et al. with the system of Hong et al. in order to scan the environment and report back to the base station (WANG et al., [0066]).
Hong et al. and Wang et al. do not expressly disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] if the UE is leaving WLAN coverage, to make the eNB aware that the UE should steer traffic from WLAN to 3GPP or stop WLAN aggregation, the UE should report to the eNB that the WLAN has become worse than a threshold) suggests the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for, in relation to the UE reporting measurements for other WLANs than those indicated by the network, where this would for example be helpful for ANR-purposes).
et al. and Wang et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claim 51, HONG et al. discloses a non-transitory computer-readable medium storing computer executable code for wireless communications at a user equipment (UE) (HONG et al., [0098] a UE that receives an RRCConnectionReconfiguration message including tunnel bearer configuration information from an eNB inherently comprises a memory), comprising: 
code for transmitting a UE capability message and a reporting message to a network entity (HONG et al., [0064] the eNB may request the UE radio access capability transmission; [0065] the UE may report a LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports), wherein the UE capability message indicates whether the UE is capable of communicating over an unlicensed spectrum (HONG et al., [0065] the UE 100 may have a separate capability bit to indicate that the UE supports LTE-WLAN interworking and an aggregation function) and the reporting message indicates whether the UE supports Wide Local Area Network (WLAN) measurements (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports an aggregation technology that supports a radio bearer or a split bearer through PDCP in the LTE-WLAN aggregation technology); 
code for receiving a measurement configuration message including a measurement configuration identifier (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE, in relation to [0120] the UE may receive, from the eNB measurement configuration information for measuring a WLAN, where the measurement configuration information may be received by being included in a higher layer signaling, where the measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) based on the measurement configuration identifier (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information), and 
code for receiving a measurement purpose message as a flag within the measurement configuration message (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), and 
code for performing one or more measurements for the one or more WLAN access points based on the measurement configuration message and the measurement purpose message (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) and in accordance with receiving the measurement configuration message (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurement purpose message indicates that the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
WANG et al. for example, from an analogous field of endeavor (WANG et al., [0039] the UE can scan the environment and report back to the base station; [0045] a UECapabilityEnquiry message may include the WLAN interworking capability inquiry message) discloses the measurement configuration identifier further WANG et al., [0066] the base station can seek a one-time snapshot of the WLAN APs within the vicinity of the UE), where the network entity is unaware of an existence of the one or more hidden WLAN access points (WANG et al., [0066] the notification module provides the WLAN measurement configuration message to the UE notifying it of WLAN APs within its vicinity to scan or notify the UE to scan all WLAN channels in its vicinity).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Wang et al. with the system of Hong et al. in order to scan the environment and report back to the base station (WANG et al., [0066]).
Hong et al. and Wang et al. do not expressly disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] if the UE is leaving WLAN coverage, to make the eNB aware that the UE should steer traffic from WLAN to 3GPP or stop WLAN aggregation, the UE should report to the eNB that the WLAN has become worse than a threshold) suggests the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for, in relation to the UE reporting measurements for other WLANs than those indicated by the network, where this would for example be helpful for ANR-purposes).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Wang et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Regarding claim 59, HONG et al. discloses an apparatus for wireless communications at a user equipment (UE) (HONG et al., FIG. 7), comprising: a memory (HONG et al., [0098] a UE that receives an RRCConnectionReconfiguration message including tunnel bearer configuration information from an eNB inherently comprises a memory); and a processor coupled to the memory (HONG et al., FIG. 7, controller 710) and configured to: 
transmit a UE capability message and a reporting message to a network entity (HONG et al., [0064] the eNB may request the UE radio access capability transmission; [0065] the UE may report a LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports), wherein the UE HONG et al., [0065] the UE 100 may have a separate capability bit to indicate that the UE supports LTE-WLAN interworking and an aggregation function) and the reporting message indicates whether the UE supports Wide Local Area Network (WLAN) measurements  (HONG et al., [0065] the UE may have a separate capability bit to indicate that the UE supports an aggregation technology that supports a radio bearer or a split bearer through PDCP in the LTE-WLAN aggregation technology); 
receive a measurement configuration message including a measurement configuration identifier (HONG et al., [0066] the eNB may configure WLAN measurement with respect to the UE including in an RRC connection reconfiguration message, measurement configuration information that is required when the UE measures a WLAN radio resource, and transmits the same to the UE, in relation to [0120] the UE may receive, from the eNB measurement configuration information for measuring a WLAN, where the measurement configuration information may be received by being included in a higher layer signaling, where the measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), 
wherein the measurement configuration message triggers the UE to perform measurements for one or more WLAN access points (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) based on the measurement configuration identifier (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information), and 
receive a measurement purpose message as a flag within the measurement configuration message (HONG et al., [0120] measurement configuration information may include a parameter for measuring a WLAN cell that is required when the UE and the eNB perform data communication using a WLAN radio resource), and 
perform one or more measurements for the one or more WLAN access points based on the measurement configuration message and the measurement purpose message (HONG et al., [0068] the UE measures a WLAN radio resource based on the measurement configuration information, and obtains one or more pieces of information out of a WLAN association state, a WLAN identifier (BSSID/HESSID/SSID), a MAC address, and an IP address) and in accordance with receiving the measurement configuration message (HONG et al., [0122] the UE may report to the eNB the result of the WLAN measurement, which is measured based on the measurement configuration information).
Hong et al. does not expressly disclose the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points and the measurement purpose message indicates that the measurements are 
WANG et al. for example, from an analogous field of endeavor (WANG et al., [0039] the UE can scan the environment and report back to the base station; [0045] a UECapabilityEnquiry message may include the WLAN interworking capability inquiry message) discloses the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier (WANG et al., [0066] the base station can seek a one-time snapshot of the WLAN APs within the vicinity of the UE), where the network entity is unaware of an existence of the one or more hidden WLAN access points (WANG et al., [0066] the notification module provides the WLAN measurement configuration message to the UE notifying it of WLAN APs within its vicinity to scan or notify the UE to scan all WLAN channels in its vicinity).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurement configuration identifier further triggers the UE to perform measurements for one or more hidden WLAN access points without an association to the measurement configuration identifier, where the network entity is unaware of an existence of the one or more hidden WLAN access points as taught by Wang et al. with the system of Hong et al. in order to scan the environment and report back to the base station (WANG et al., [0066]).
et al. and Wang et al. do not expressly disclose the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA).
Ericsson, from an analogous field of endeavor (Ericsson, [section 2.1] if the UE is leaving WLAN coverage, to make the eNB aware that the UE should steer traffic from WLAN to 3GPP or stop WLAN aggregation, the UE should report to the eNB that the WLAN has become worse than a threshold) suggests the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which carrier frequency or frequencies the UE triggers a measurement reporting event for, in relation to the UE reporting measurements for other WLANs than those indicated by the network, where this would for example be helpful for ANR-purposes).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the measurements are not to be used for Long Term Evolution (LTE) WLAN Aggregation or Interworking (LWA) as taught by Ericsson with the combined system of Hong et al. and Wang et al. in order to limit the number of measurement reports in case the eNB is only interested in measurements for WLANs at a certain frequency/frequencies and hence save power and reduce signalling (Ericsson, [section 2.2.1]).

Claims 9 - 11, 38 - 40, 45 - 47 are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al., Wang et al. and Ericsson, as applied to claims 8 or 37 or 44 above, further in view of Belghoul et al. (US 20170135147 A1).

Regarding claims 9, 38, 45, Hong et al. - Wang et al. - Ericsson disclose determining that the one or more measurements correspond to one or more LWA measurements (HONG et al., [0065] the UE may report an LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports and a separate capability bit to indicate that the UE supports an LTE-WLAN interworking and an aggregation function, in accordance with [0120] where the eNB configures a WLAN measurement operation for LTE-WLAN aggregation technology, with respect to the UE capability through the RRC connection reconfiguration message).
Hong et al. - Wang et al. - Ericsson do not expressly disclose determining that a Wi-Fi radio of the UE is engaged; and performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to one or more LWA measurements and that the Wi-Fi radio of the UE is engaged.
Belghoul et al., for example from an analogous field of endeavor (Belghoul et al., [0088] a wireless device and a base station may establish a communication link that aggregates radio resources according to cellular communication technology/LTE or UMTS and a wireless local area networking technology/Wi-Fi, where the communication link may aggregate radio resources according to LWA, LWIP, or any other technique for aggregating radio resources of multiple wireless communication technologies) discloses determining that a Wi-Fi radio of the UE is Belghoul et al., [0085] in order to connect with the other device for the Wi-Fi data exchange while the aggregation session is in place, the UE may send a status indication to the eNB indicating `Wi-Fi not ready`, in response to which the eNB may decide to end the aggregation session); and performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to one or more LWA measurements and that the Wi-Fi radio of the UE is engaged (Belghoul et al., [0088] the first wireless device may determine to suspend radio resource aggregation in order to perform some wireless communication activity according to the second wireless communication technology that is not associated with the communication link, [the Wi-Fi radio is otherwise occupied/engaged and cannot be used for LTE-WLAN Aggregation (LWA) activities]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining that a Wi-Fi radio of the UE is engaged; and performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to one or more LWA measurements and that the Wi-Fi radio of the UE is engaged as taught by Belghoul et al. with the combined system of Hong et al. - Wang et al. - Ericsson in order to allow the UE to perform wireless transaction with another device via Wi-Fi (Belghoul et al., [0095]).

et al. - Wang et al. - Ericsson disclose determining that the one or more measurements are not to be used for the LWA (Ericsson, [section 2.1] if the UE is leaving WLAN coverage, to make the eNB aware that the UE should steer traffic from WLAN to 3GPP or stop WLAN aggregation, the UE should report to the eNB that the WLAN has become worse than a threshold) or correspond to one or more unlicensed cellular operations (Ericsson, [section 2.2.1] the eNB can indicate in the WLAN measurement object which WLANs (BSSID/SSID/HESSID) the UE shall trigger a measurement reporting event for, by referring to the broadcasted identifiers).
Hong et al. - Wang et al. - Ericsson do not expressly disclose determining that a Wi-Fi radio of the UE is engaged; and performing the one or more measurements for the one or more WLAN access points further comprises performing one or more WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements are not to be used for the LWA or correspond to the one or more unlicensed cellular operations and that the Wi-Fi radio of the UE is engaged.
Belghoul et al., for example from an analogous field of endeavor (Belghoul et al., [0088] a wireless device and a base station may establish a communication link that aggregates radio resources according to cellular communication technology/LTE or UMTS and a wireless local area networking technology/Wi-Fi, where the communication link may aggregate radio resources according to LWA, LWIP, or any other technique for aggregating radio resources of multiple wireless communication technologies) discloses determining that a Wi-Fi radio of the UE is Belghoul et al., [0085] in order to connect with the other device for the Wi-Fi data exchange while the aggregation session is in place, the UE may send a status indication to the eNB indicating `Wi-Fi not ready`, in response to which the eNB may decide to end the aggregation session); and performing the one or more measurements for the one or more WLAN access points further comprises performing one or more WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements are not to be used for the LWA or correspond to the one or more unlicensed cellular operations and that the Wi-Fi radio of the UE is engaged (Belghoul et al., [0088] the first wireless device may determine to suspend radio resource aggregation in order to perform some wireless communication activity according to the second wireless communication technology that is not associated with the communication link, [the Wi-Fi radio is otherwise occupied/engaged and cannot be used for LTE-WLAN Aggregation (LWA) activities]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determining that a Wi-Fi radio of the UE is engaged; and performing the one or more measurements for the one or more WLAN access points further comprises performing one or more WLAN measurements for the one or more WLAN access points based on a determination that the one or more measurements are not to be used for the LWA or correspond to the one or more unlicensed cellular operations and that the Wi-Fi radio of the UE is engaged as taught by Belghoul et al. with the combined system of Hong et al. - Wang et al. - Ericsson in Belghoul et al., [0095]).

Regarding claims 11, 40, 47, Hong et al. - Wang et al. - Ericsson disclose determining that the one or more measurements correspond to one or more LWA measurements (HONG et al., [0065] the UE may report an LTE-WLAN aggregation (LWA) capability including WLAN band information that the UE supports and a separate capability bit to indicate that the UE supports an LTE-WLAN interworking and an aggregation function, in accordance with [0120] where the eNB configures a WLAN measurement operation for LTE-WLAN aggregation technology, with respect to the UE capability through the RRC connection reconfiguration message).
Hong et al. - Wang et al. - Ericsson do not expressly disclose determining that one or more resources required for performing the one or more LWA measurements is engaged for unlicensed spectrum communications; and performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of the one or more LWA measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to the one or more LWA measurements and that the one or more resources required for performing the LWA measurements is engaged for the unlicensed spectrum communications.
Belghoul et al., for example from an analogous field of endeavor (Belghoul et al., [0088] a wireless device and a base station may establish a communication link that aggregates radio resources according to cellular communication technology/LTE or UMTS and a wireless local area networking technology/Wi-Fi, where the communication link may aggregate radio resources according to LWA, LWIP, or any other technique for aggregating radio resources of multiple wireless communication technologies) discloses determining that one or more resources required for performing the one or more LWA measurements is engaged for unlicensed spectrum communications (Belghoul et al., [0085] in order to connect with the other device for the Wi-Fi data exchange while the aggregation session is in place, the UE may send a status indication to the eNB indicating `Wi-Fi not ready`, in response to which the eNB may decide to end the aggregation session); and performing the one or more measurements for the one or more WLAN access points further comprises foregoing performance of the one or more LWA measurements for the one or more WLAN access points based on a determination that the one or more measurements correspond to the one or more LWA measurements and that the one or more resources required for performing the LWA measurements is engaged for the unlicensed spectrum communications (Belghoul et al., [0088] the first wireless device may determine to suspend radio resource aggregation in order to perform some wireless communication activity according to the second wireless communication technology that is not associated with the communication link, [the Wi-Fi radio is otherwise occupied/engaged and cannot be used for LTE-WLAN Aggregation (LWA) activities]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine determining that one or et al. with the combined system of Hong et al. - Wang et al. - Ericsson in order to allow the UE to perform wireless transaction with another device via Wi-Fi (Belghoul et al., [0095]).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 09/16/2021 and 12/10/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673. The examiner can normally be reached Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.P./Examiner, Art Unit 2416               

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416